Title: From Benjamin Franklin to Charles Thomson, 14 June 1784
From: Franklin, Benjamin
To: Thomson, Charles



Dear Sir,
Passy, June 14. 1784.

I received yours of April 19 with the Information you obtained from our old Neighbour Reuben Haines respecting Marggrander, for which I thank you. I am much pester’d with Applications to make such Enquiries, and often obliged to promise that I

will transmit them: but I would not wish you to take more Trouble than to ask Questions of the Members of Congress or others that fall in your way, and communicate to me their Answers, if of any Importance. I have also a Multitude of Projects sent to me with Requests that I would lay them before Congress; they are Plans and Schemes of Government & Legislation, Education, Defence, Manufactures, Commerce &ca. form’d by People who have great Goodwill to us, but are totally ignorant of our Affairs and Circumstances, whence their Projects are for the most part wild and impracticable; or unfit to be presented to Congress as not pertaining to their Jurisdiction. I have therefore not forwarded them; but will now and then send some of them for your Amusement if you should ever have any leisure; that you may see how People make Shoes for Feet they have never measured.
As your Letter mentions nothing of Publick Affairs I imagined I might have had by the same Conveyance some Dispatches from Congress, perhaps in the Care of some Passenger: but a Fortnight has past since the Arrival of the Packet Boat, and no Letters appear; so that I have nothing from Congress later than the 14th. of January, and continue in great Uncertainty as to my Return.
Mr. Norris came here after residing some time at Liege. He staid but a Week or two at Paris, and then removed to a Country Town not far distant, where nothing but French is spoken, in order to improve himself in that Language. He seems a sensible discreet young Man, and I shall with Pleasure render him any Service that may be in my Power.
The King of Sweden is now at this Court, enjoying the various splendid Entertainments provided for him. The Danish Minister is astonished that the Congress are so long without taking any Notice of the proposed Treaty. With great Esteem, I am ever, My Dear Friend Yours most affectionately

B Franklin

Cha. Thomson Esqr. Secretary of Congress.

 
Endorsed: Letter 13 May & do 14 June 1784 Doct Franklin Recd. 8 Aug. 1784
